UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
     Diego Dilan Rodriguez Ordonez,                       :
                                                          :
                                      Petitioner,         :
                                                          :
                   -against-                              :   ORDER
                                                          :
                                                          :
    Chad Wolf, et al.                                     :
                                                          :   20 Civ. 1727 (AKH)
                                                          :
                                       Respondents.       :
------------------------------------------------------x

ALVIN K. HELLERSTEIN, UNITED STATES DISTRICT JUDGE:

                   The above-named petitioner has moved for a temporary restraining order pursuant to

Federal Rule of Civil Procedure 65, to enjoin respondents from alleged violations of the Trafficking

Victims Protection Reauthorization Act and the Fifth Amendment of the Constitution. See ECF No. 7.

Having reviewed petitioner’s moving papers, the Court orders respondents to (1) file an appearance no

later than the end of the day today, April 3, 2020, and (2) to file their opposition, if any, to petitioner’s

motion for a temporary restraining order, on Tuesday, April 7, 2020. Petitioner shall file his reply, if

any, on Thursday, April 9, 2020. Oral argument will be held telephonically on Monday, April 13, 2020,

at 11:00 a.m., and will be held via the following call-in number:

                   Call-in number: 888-363-4749
                   Access code: 7518680

To ensure that the hearing proceeds smoothly and to avoid disruption, the Court directs all those calling in

(other than counsel) to mute their telephones.

                   Finally, no later than Friday, April 10, 2020, at 12:00 p.m., the parties shall jointly submit

to the Court (via the email address: HellersteinNYSDChambers@nysd.uscourts.gov) a list of all counsel

expected to appear on the record at the telephonic argument.

                   SO ORDERED.

Dated:             New York, New York
                   April 3, 2020
                                                              ______________/s/_____________
                                                              ALVIN K. HELLERSTEIN, U.S.D.J.
